        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION

                                                       ORDER GRANTING IN PART ELAP’S
  IHC HEALTH SERVICES, INC., a non-profit              SHORT FORM DISCOVERY MOTION
  Utah corporation,                                     CONCERNING IHC’S REFUSAL TO
                                                        PRODUCE CLAIMS INFORMATION
              Plaintiff,                                       (DOC. NO. 134)
  vs.
                                                           Civil No. 2:17-cv-01245-JNP-DAO
  ELAP SERVICES, LLC, a limited-liability
  company,                                                         Judge Jill N. Parrish
              Defendant.
                                                           Magistrate Judge Daphne A. Oberg



         Before the Court is Defendant ELAP’s Short Form Discovery Motion Concerning IHC’s

Refusal to Produce Claims Information Responsive to Interrogatories 3-5 and RFPs 2-5, 42, 49,

51, 60, 65, 67, and 71 (Doc. No. 134). Having considered the briefing and arguments of counsel

at the May 19, 2020 hearing, the Court GRANTS IN PART ELAP’s Motion as follows:

         1.        The Court ORDERS IHC to produce documents responsive to ELAP’s discovery

requests for patients who have not revoked HIPAA waivers, including the following requested

documents: (1) executed patient agreements; (2) itemized bills; (3) billing and account records;

(4) proof-of-coverage coverage cards; and (5) notices of adverse benefit determination. Prior to

the close of fact discovery, IHC shall produce documents for the 71% of patients for whom it has

already collected responsive documents along with any further responsive documents for

additional patients that it can collect and produce.

         2.        The Court ORDERS the parties to submit cross-briefs regarding the Court’s

authority to order production of information related to patients who have revoked HIPAA

waivers and for which physician-patient privilege and/or HIPAA protection is asserted. The
                                                  1
cross-briefs shall be filed within ten (10) days of the May 19 hearing. No responses shall be

filed unless ordered by the Court. The cross-briefs should be limited to fifteen (15) pages each.

       3.       The Court declines to award IHC attorneys’ fees as requested in its Opposition for

the reasons stated on the record at the hearing. However, the Court reminds the parties that they

must meet and confer on specific discovery issues prior to filing short form discovery motions on

those issues.

       DATED this 21st day of May, 2020.

                                             BY THE COURT:



                                             Magistrate Judge Daphne A. Oberg




                                                 2
